DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 28 and 29 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11 and 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 16-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 5039032 A) in view of Wood (US 10829206 B2) and Neal (US 4050651 A)
Regarding Claim 9, Rudolph discloses an aircraft comprising:
a fuselage (“fuselage”; Column 8 Line 55) having a forward end and an aft end (See Fig. 2);
a wing (10) coupled to the fuselage, the wing having a leading edge and a trailing edge (“leading and trailing edges of the tapered main wing”; Column 1 Line 46); and
an engine (“twin-engined”; Column 4 Line 33) coupled to the wing, wherein a front of the engine is forward (as shown in Fig. 2) of the leading edge of the wing,
wherein the leading edge comprises a fixed (at least a small portion is fixed next to the fuselage) leading edge (at 26) inboard of (the area ahead of 11) the engine having a drooped contour (26 is a slat which can droop when activated similar to 28 in Figs. 10-13) along at least a portion thereof.
Rudolph does not disclose that the leading edge is both fixed and has a drooped contour.
Wood teaches an inboard section (area where 646 points in Fig. 6.) of a wing (406) having an engine (102) forward of the wing, wherein the leading edge comprises a fixed leading edge (422) inboard of (near 646 in Fig. 6) the engine having a drooped contour (“positioned below”; Column 8 Line 35) along at least a portion thereof. At the time of invention it would have been obvious to one of ordinary skill in the art to replace the slat system of Rudolph with the fixed drooped contour of Wood. The motivation for doing so would have been to reduce acoustic interactions as taught by Wood (See Abstract).
Additionally or alternatively, Neal teaches a wing (10) having a pylon (42) which is extends forward of the leading edge (17) and further teaches a fixed drooped leading edge (17) in the inboard interaction zone (at cross section 3; i.e. fig. 3) interior to the pylon. At the time of invention it would have been obvious to one of ordinary skill in the art to either:
replace the slat system of Rudolph with the leading edge of Neal, or


Regarding Claims 10-12 Rudolph discloses the aircraft wherein:
the wing is a rearward-swept wing (“sweptback”; Column 4 Line 35);
the leading edge further comprises one or more moveable leading edge devices (27 and 28) outboard of the engine;
the trailing edge comprises one or more moveable trailing edge devices (30, 31, 33).

Regarding Claims 16-19 Neal teaches the aircraft leading edge (dashed line in Fig. 3) wherein:
in a cross-section of the fixed leading edge having the drooped contour, a lower wing skin (12) extending from the fixed leading edge has a positive change in slope (where the + for radius 18 is located in Fig. 3) proximate to the fixed leading edge and a negative change in slope (where the arrow for “prior art” is pointed in Fig. 3) further from the fixed leading edge;
the lower wing skin has another positive change in slope (at the end of the wing; i.e. the aft half of Fig. 4) even further from the fixed leading edge than the negative change in slope;
the slope of the lower wing skin is negative (right at the front of the L.E.) proximate to the fixed leading edge, positive (where the + for radius 18 is located in Fig. 3) further from the fixed leading edge, and negative (where the arrow for “prior art” is pointed in Fig. 3) even further from the fixed leading edge; and
the slope of the lower wing skin is negative (right at the front of the L.E.) proximate to the fixed leading edge and further  (where the arrow for “prior art” is pointed in Fig. 3) from the fixed leading edge.

Regarding Claim 24, Rudolph discloses the aircraft wherein the wing is coupled to the fuselage by way of a side-of-body joint (In Column 4 Lines 59-66, Rudolph discusses left and right wing boxes attached to a center wing box. These wing boxes would be attached together at the fuselage making a side-of-body joint.).

Regarding Claims 25 and 26 Wood teaches the aircraft wherein:
the fixed leading edge having the drooped contour is inboard (best shown in Figs. 11-13) of an inboard edge of the engine; and
most (all of) of a length (See Fig. 11) of the fixed leading edge (1142) between the wing and the fuselage has the drooped contour.

Regarding Claims 27-30, Rudolph discloses the aircraft wherein:
the wing comprises an upper wing skin, a lower wing skin, and a spar between the upper wing skin and lower wing skin (“front spar 21, rear spar 22, and upper and lower skin panels”; Column 4 Line 65);
the leading edge of the wing includes one or more moveable leading edge devices (27, 28) outboard of the engine;
the trailing edge of the wing includes one or more moveable trailing edge devices (33);
further comprising a vertical stabilizer fixed to the fuselage and a horizontal stabilizer fixed to the fuselage (See Figs 1+2).

Claims 1 and 5-8 are rejected using the same elements and rational presented in the rejection of Claims 9-12, 16-19, and 24-30 as described above.
Regarding Claims 20-22, the apparatus as rejected above is capable of performing the method as claimed since all of the apparatus limitations have been rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/23/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642